Citation Nr: 1134799	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  11-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a bilateral inguinal hernia. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from December 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Hartford, Connecticut, regional office (RO) of the Department of Veterans Affairs (VA). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed inguinal hernias on both sides of his body during active service.  He states that he was treated for his hernias during service, and that this included being given a hernia belt to wear.  

The record indicates that the only service treatment records that are contained in the claims folder are the Veteran's entrance examination and the film of a chest X-ray.  

The record also shows that after the receipt of these service treatment records, several additional requests were made to obtain the Veteran's other records, to include his exit examination.  These attempts have been unsuccessful.  The most recent two replies from the National Personnel Records Center (NPRC) have stated that additional records cannot be obtained without the Veteran's service number.  Reports of Contact in the claims folder show that two phone calls have been made to the Veteran to obtain his service number but he has been unavailable.  The Veteran has not been contacted by letter regarding his service number. 

As noted by the Veteran's representative, the Veteran's DD 214 contains the number [redacted] (edited in part for privacy) which appears to be the Veteran's service number.  The Board further observes that this number is stated to be the Veteran's serial number on both his entrance examination and on the X-ray film that has been obtained.  A review of all previous record requests shows that this number has not previously been provided to the NPRC.  The Board agrees with the Veteran's representative that an additional attempt to obtain the Veteran's service medical records should be made based on this number.  If needed, an exam should then be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Utilizing the serial number [redacted](filling in the XX with the missing numbers on file), contact the NPRC and/or any other repositories where the records of World War II era veterans are stored and request the Veteran's service treatment records.  Any records obtained should be placed in the claims folder.  Any negative replies should be documented. 

2.  If the request for records is unsuccessful, contact the Veteran by letter and ask that he provide his service number in order to confirm that it is [redacted].  If he provides a number other than [redacted] that has not previously been submitted to the NPRC, use the new number as a basis for an additional records request.  

3.  After the records have been obtained they should be reviewed to ascertain whether findings therein make it necessary for a VA examination to be scheduled.  If so, that action should be undertaken in accordance with applicable procedures.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





